DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11 February 2021, with respect to Claims 1, 12, and 17 have been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1, 3-4, 6-14, and 16-20 has been withdrawn.  
The prior art of record, Makishi et al. US 2015/0171643, Kim et al. US 2010/0261043, and Christensen et al. US 2017/0219660, teaches a battery balancing system comprising: at least a first battery cell and a second battery cell; a first switch coupled in parallel with the first battery cell and a second switch coupled in parallel with the second battery cell; a health assessment circuit coupled to each of the at least first battery cell and the second battery cell and configured to sense a health state and a charge state of each of the at least first battery cell and the second battery cell; and an energy balancing circuit coupled to a plurality of battery cells and configured to: determine a first amount of charge to be transferred from the first battery cell having a higher charge to the second battery cell having a lower charge, based on the respective health states of the first battery cell and the second battery cell and the respective charge states of the first battery cell and the second battery cell; control the first switch and the second switch to transfer the determined first amount of charge from the first battery cell to the second battery cell.


Allowable Subject Matter
Claims 1, 3-4, 6-14, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 12, and 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a battery balancing system comprising an energy balancing circuit wherein in response to a transfer of a determined first amount of charge, detect modification of respective health states of a first battery cell and a second battery cell and respective charge states of the first battery cell and the second battery cell; in response to a detected modification, determine a second amount of charge to be transferred from the first battery cell to the second battery cell, without exceeding a maximum charge for the second battery cell and a minimum charge for the first battery cell; and control a first switch and a second switch to transfer the determined second amount of charge from the first battery cell to the second battery cell.
Regarding Claims 3-4 and 6-11, they depend from Claim 1.
Regarding Claims 13-14 and 16, they depend from Claim 12.
Regarding Claims 18-20, they depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
/BRIAN K BAXTER/Examiner, Art Unit 2836
18 February 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836